Winkler, J.
As to the matters set out in the first bill of exceptions, it is sufficient to say that, agreeably to the statement of facts, the person named J. B. Allen did not *429testify in the case ; and as to the other, the female witness, it was within the discretion of the presiding judge whether she should be permitted to remain in the court-room or not, the witnesses being under the rule. It is not made to appear here that there was any such abuse of that discretion as requires investigation.
In bill of exceptions No. 2, mentioned in the first error assigned, it is' shown that counsel for the defendant attempted to discredit one of the State’s witnesses by proving she had made statements out of court contrary to what she had testified to at the trial. The matter of controversy was not one of a material character, when considered with reference to the whole testimony. The fact sought to be elicited from the impeaching witness was that the State’s witness had said,' in some conversation, that the assaulted party had prepared his shot-gun for the defendant, and had placed it upon the bed in the morning ; which the witness denied having said, but said the gun was behind the door, where it had been standing for some time previously. The impeaching witness was permitted to answer to the extent of the predicate laid, and the court was not required to allow any greater latitude in the examination ; and, besides, the further examination proposed was with reference to a matter of too little importance to have further occupied the time of the court, and this was not unlikely the reason operating on the mind of the court in passing on the question in the motion for a new trial. As to the matter set up in the bill No. 3, taken to testimony of Mrs. Shields, it seems the counsel was permitted to cross-examine her to the extent allowed by law.
As to the juror Snider, mentioned in bill of exceptions No. 4, it is not shown by the record that he was an incompetent or partial juror. The fact that the juror had heard a portion-of the testimony at the examining trial did not necessarily impress, nor was it of itself calculated to so impress, his mind to such an extent as to render him partial. *430It is not made to appear that at the time he was taken on the jury he had any opinion whatever as to the guilt or innocence of the accused, nor do the affidavits of his fellow-jurors create such an impression.
There was no error in refusing a new trial. The charge was substantially correct in law, and as favorable to the defendant as the testimony warranted. The questions involved were fairly submitted to the jury, and the court below having declined to disturb their verdict, we have no authority to set aside its action. The judgment is affirmed.

Affirmed.